Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continuation Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/22 has been entered.

Response to Arguments
This Office Action is in response to the amendment submitted on 10/13/22. Claims 1, 9, 28, 40, 47, 100, 112, 124-126, 136-137, 153-154, and 158-160 are currently pending in the application, with claims 40, 47, 100, 112, 124-126, and 137 having being withdrawn and claims 2-8, 10-27, 29-39, 41-46, 48-99, 101-111, 113-123, 127-135, 138-152, and 155-157 having being cancelled.  Accordingly, claims 1, 9, 28, 136, 153-154, and 158-160 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  
Given that applicant has abandoned co-pending applications 16/756,565 and 16/471,151, the Obviousness Double Patenting (ODP) rejections are now moot.  Consequently, the ODP rejections of claims 1, 136, and 153-154 over claims 1-2, 5, 17-18, and 77-78 of co-pending application 16/756,565 and of claims 1, 9, 28, 136, 153-154, and 158-160 over claims 1-2, 4, 10-11, 19, 21, 23, 25, 34, 37, 44, 47, 57, 87, and 91-92 of co-pending application 16/471,151 are hereby withdrawn.  

Applicants traversal of the provisional ODP rejection of claims 158-160 over claims 1-2, 68, and 186-189 of co-pending application 16/606,833 is acknowledged, but since applicant did not put forth any arguments against this rejection and request that the rejection is being held in abeyance, the ODP is maintained for reasons of record as stated in the previous office action and restated below for applicant’s convenience.  

Given that applicant has amended the claims to now delete R5 as hydrogen, Campbell no longer anticipates instant formula (I) and the 102(a)(1) rejection is now moot. Consequently, the 102(a)(1) rejection of claims 1, 153, 154, and 158-160 over Campbell et al. (U.S. 2017/0355712 A1) is hereby withdrawn.  

For the foregoing reasons, the 102(a)(1) rejection and ODP rejections of co-pending applications 16/756,565 & 16/471,151 are hereby withdrawn but the remaining ODP over co-pending application 16/606,833 remains proper and is maintained.  However, in view of applicant’s amendment, the following ODP, 102(a)(1) and 103(a) Non-Final rejections are being made.  
Provisional Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 158-160 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 68, and 188-189 of co-pending Application No. 16/606,833 (hereinafter Campbell US Patent Application No. ‘833).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the use of amine-substituted heterocyclic compounds in treating EHMT2 mediated diseases.  The claimed invention and co-pending application Campbell ‘833 are rendered obvious over another as the claimed invention teaches a broad genus of a method of treating EMHT2 mediated diseases comprising administering amine-substituted heterocyclic compounds of formula (I) whereas Campbell ‘833 teaches a subgenus of a method of treating EMHT2 mediated diseases such as cancer comprising administering a subgenus of a compound of formula (I) in claim 68 which encompasses compound 205 which anticipates instant formula (I) 

    PNG
    media_image1.png
    129
    448
    media_image1.png
    Greyscale



wherein X1 and X3 are N; X2 is CR3 wherein R3 is H; X4 is CR5 wherein R5 is C1 alkyl; R8 is H and R9 is Q4-T4 wherein Q4 is C1 alkyl and T4 is H; X5 is CH; X6 is CH; R14 is OR6 wherein R6 is Q1-T1 wherein Q1 is C1 alkyl and T1 is H; R7 is ORf wherein Rf is Q6-T6 is C3 alkyl and T6 is Rs3 wherein Rs3 is 5 membered heteroaryl ring with 1 N heteroatom; and wherein said compounds are taught to be useful in a method to inhibit EHMT2 by administering said compounds.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding application No. 16/606,833.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 153-154, and 158-160 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Campbell et al. (U.S. 2017/0355712 A1, previously cited).

Campbell et al. teach amine substituted aryl or heteroaryl compounds, their use, pharmaceutical compositions comprising them and method of use (see abstract).  Campbell et al. also teach that the compounds of formula (I) of the invention can be used as a medicine, and in the manufacture of a medicament for the treatment of diseases associated with EHMT1 and EHMT2 via inhibition of methyltransferase enzyme (ETHMT1/EHMT2: see paragraphs 0001 and 0015).  Additionally, Campbell et al. teach that the compounds of the invention can be useful in the treatment of various diseases mediated through EHMT including blood disorder such as leukemia, cancer  and other EHMT-mediated disorders (i.e. an EHMT2-mediated see paragraphs 0150-0157). Campbell et al. further teach that the compounds can be formulated as pharmaceutical compositions comprising a therapeutically effective amount of the compounds of Formula (I) and a pharmaceutically acceptable carrier or diluent (see paragraph 0149).  Importantly, Campbell et al. teach compound 186 (see pg. 53): 
 
    PNG
    media_image2.png
    151
    539
    media_image2.png
    Greyscale



Which anticipates instant formula (I) wherein X1 and X3 are N;  X2 is CR3 wherein R3 is H; X4 is CR5 wherein R5 is C1 alkyl or CH3; R1 is H; R8 is C1 alkyl or CH3; R9 is Q4-T4 wherein Q4 is a bond and T4 is H; X5 and X6 are CH; R14 is OR6 wherein R6 is Q1-T1 and Q1 is C1 alkyl and T1 is H or -OCH3; R15 is H; and R7 is Q2-T2 wherein Q2 is a bond; T2 is ORf wherein Rf is Q6-T6 wherein Q6 is C3 alkyl chain or propyl and T6 is RS3 wherein RS3 is a 5-membered heterocycloalkyl ring containing 1 N or pyrrolidine that is optionally substituted with a halogen (see pg. 53).  

Accordingly, the teachings of Campbell anticipate claims 1, 153-154, and 158-160.

Claim(s) 1 and 153 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sim et al. (U.S. WO 2012/115479 A2).

	Sim et al. teach diaminopyrimidine derivatives  and processes for the preparation thereof and pharmaceutical composition along with a pharmaceutically acceptable carrier and diluents comprising said compound wherein said compounds are useful for as 5-HT4 receptor agonists and useful for treating gastrointestinal disorders (see abstract, pg. 2, and pg. 5).  Additionally, Sim et al. teach that the compounds of the invention can be formulated as pharmaceutical compositions along with a pharmaceutically acceptable carriers such as diluents, disintegrants, lubricants, flavoring agents, etc… (see pg. 5).  Preferred compounds include compound 9 or 3-{4-(diethylamino)-6-propylpyrimidin-2-ylamino}benzonitrile which anticipates instant formula (I) wherein R8 is C2 alkyl and R9 is Q4-T4 wherein R4 is C2 alkylene and T4 is H; X1 is H; X1 and X3 are N; X2 is CR3 wherein R3 is H and X4 is CR5 wherein R5 is C3 alkyl or propyl; X5 and X6 are CH; R1 is H; R14 and R15 are H; and R7 is Q2-T2 wherein Q2 is a bond and T2 is cyano or CN (see table 1-1, compound 9, pg. 44).  

Accordingly, the teachings of Sim anticipate claims 1 and 153.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 153-154, and 158-160 are rejected under 35 U.S.C. 103(a) as being unpatentable over Campbell et al. (U.S. 2017/0355712 A1).  

	The  Campbell et al. reference are as discussed above and are incorporated by reference herein.  However, Campbell et al. do not specifically teach X4 as CR5 wherein R5 is C1 alkyl or CH3.

While the exact compound of formula I is not disclosed by Campbell et al., it is generally noted that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results. In re Lincoln, 126 U.S.P.Q. 477, 53 U.S. P.Q. 40 (C.C.P.A. 1942); In re Druey, 319 F.2d 237, 138 U.S.P.Q. 39 (C.C. P.A. 1963); In re Lohr, 317 F.2d 388, 137 U.S.P.Q. 548 (C.C.P.A. 1963); In re Hoehsema, 399 F.2d 269, 158 U.S.P.Q. 598 (C.C.P.A. 1968); In re Wood, 582 F.2d 638, 199 U.S. P.Q. 137 (C.C.P.A. 1978); In re Hoke, 560 F.2d 436, 195 U.S.P.Q.  148 (C.C.PA.A.  1977); Ex parte Fauque, 121 U.S.P.Q. 425 (P.O.B.A. 1954); Ex parte Henkel, 130 U.S.P.Q. 474, (P.O.B.A. 1960).    Given that applicant did not provide unexpected or unobvious results of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to substitute the “H” group to a “methyl”.

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to formulate the compound of Campbell et al. since Campbell et al. teach that said compounds can be used as a medicine or for formulating medicaments for the treatment of diseases associated with EHMT1 and EHMT2.  Given the teachings of Campbell et al., one of ordinary skill would have been motivated to formulate the compounds of Campbell with the reasonable expectation of providing a compound that is effective in treating various EHMT2 disorders including cancer.   

Objections

Claims 9, 28, and 136 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Kortney Klinkel can be reached on 571-270-5239  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627         

12/02/2022